Case 2:20-cv-00639-GRB-SIL Document 22 Filed 06/11/20 Page 1 of 2 PageID #: 112

Page 1 of 2


UNITED STATES DISTRICT COURT                                   Courtroom 840
EASTERN DISTRICT OF NEW YORK                                   DATE: 6/11/2020
                                                               TIME:. 2:00

BEFORE: GARY R. BROWN, U.S. DISTRICT JUDGE

                          CASE: 20-639 Purvis v. Golden Bell Entertainment, LLC
                                    Telephone pre-motion conference


APPEARANCES:          Plaintiff: Kyle Kunst
.
                Defendant:   Michael Sarney, Michael Schwab
COURT REPORTER/FTR**#: AT&T Conferencing 2:00-2:33
               Motion for:          dismiss counterclaims #15
               Movant:             _ plaintiffs____________________
Case called.
☒       Counsel for all sides present.
☒       Pre-motion conference held.
               ☐Parties to meet and confer and submit a schedule within 2 weeks.
               ☐Motion Schedule set.            Motion served by:
                                                      Response served by:
                                                      Reply and all papers filed by:

☐       Discovery to proceed while motion is pending. Parties to contact Magistrate
              Judge assigned to the case to schedule an Initial Conference.
☐       Choose an item.

☒       Motion argued.
☒       The Court deems the motion made.
☐       Motion is Choose an item.(** No written decision**)
☒       Other: Motion is granted in part and denied in part. Case referred to Mediation.
The parties will file a status letter within 2 weeks of completion.
☐       The parties are to submit order on notice to all parties.
☐       Settlement discussed. Choose an item.
☐       Jury Selection and trial set for:
               Joint pretrial order due by:
Case 2:20-cv-00639-GRB-SIL Document 22 Filed 06/11/20 Page 2 of 2 PageID #: 113

Page 2 of 2


** To obtain a copy of the transcript counsel should contact ESR Central Islip at (631)
712-6030. Instructions and forms for requesting a transcript can be found at
https://www.nyed.uscourts.gov/ under the Court Information tab.
